Title: Enclosure: Account for John Adams’ Sundry Expenses, 1781
From: Adams, John
To: Continental Congress



No: 3.

The United States to John Adams


Dr:







 To four hundred Dollars, stolen out of my Chest at Dr: Franklin’s at Passy. The bottom of the Box was broke out & the money taken away. . . .





1781.July
 To Expences of a Journey fm. Amsterdam to Paris began the 2d. July & returned to Amsterdam the 27th. Went thro’ Utrecht, Gorcum, Breda, Antwerp, Brussells, Valenciennes &c. The whole expense of Coach & Horse-hire, Expenses on the Road, and at Paris—amo:
livrs. 3345.
 —




As I was obliged to take this journey, by my Commissn: for Peace, & the Expences of my family at Amsterdam could not be prevented fm. running on at the same time, the matter is submitted for an allowance.




Augst:15th.
To Articles in Mr: Grand’s a/c—30th. April. 1781. Commissr: at Amsterdam on Livrs: 37348 p ½. pr.Ct.
186.
14.
9



 Courtage
46.
 13.
 9



 Postage of Letters
127.
 10
 —



To Articles in Acct: of Augst: 6th: 1781., Augst: 6th. Commissr: at Amsterdam
46.
 10
 —



  Brokerage: 11.12.4. Postage 3
14.
 12.
 4



House-Rent, Stationary, Salaries of Clerks, Postages of Letters & Extraordinary Entertainments—&ca.





